NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES WAYNE MARIETTA,                         No. 20-15234

                Plaintiff-Appellant,            D.C. No. 3:18-cv-08064-MTL-
                                                CDB
 v.

LEANNE LoBUE, Nurse Practitioner; et al.,       MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Charles Wayne Marietta appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his

serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment for defendants LoBue

and Erno because Marietta failed to raise a genuine dispute of material fact as to

whether these defendants were deliberately indifferent in the treatment of

Marietta’s renal stenosis or other serious health conditions. See id. at 1057-60

(deliberate indifference is a high legal standard; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference); Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (a

prisoner alleging deliberate indifference based on delay in treatment must show

that the delay caused significant harm); see also Starr v. Baca, 652 F.3d 1202,

1207-08 (9th Cir. 2011) (requirements for establishing supervisory liability).

      Summary judgment for defendant Correct Care Solutions (“CCS”) was

proper because Marietta failed to raise a genuine dispute of material fact as to

whether CCS caused Marietta to suffer constitutional injuries under any potentially

applicable standard. See Castro v. County of Los Angeles, 833 F.3d 1060, 1073-76

(9th Cir. 2016) (en banc) (discussing requirements to establish liability under

Monell v. Department of Social Services, 436 U.S. 658 (1978)); Tsao v. Desert

Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (a private entity is liable under

§ 1983 only if the entity acted under color of state law and a constitutional

violation was caused by the entity’s official policy or custom); Starr, 652 F.3d at

1207-08.


                                          2                                      20-15234
      We reject as without merit Marietta’s contention that the district court erred

by ordering defendants to produce documents concerning the medical care

Marietta received after he filed the operative complaint.

      AFFIRMED.




                                          3                                   20-15234